Citation Nr: 1641778	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable initial rating for hearing loss, left ear.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for migraine/tension headaches.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to November 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  That evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran has worked as a security guard throughout most of the appeal period.  See, e.g., July 2016 Board hearing transcript.  The record reflects that he lost his job at one point.  However, this was due to closure of his company and not due to the Veteran's service-connected disability.  See, e.g., Veteran's letter to his Congresswoman, dated in November 2015.  The Veteran has not argued, and the record does not otherwise reflect, that any of the service-connected disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased ratings issues on appeal.

The issue of entitlement to dependency benefits based on the Veteran's stepson's school attendance has been raised by the record in a VA Form 21-674, Request for Approval of School Attendance, received in March 2015.  There is no indication that the issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  During his July 2016 Board hearing, the Veteran withdrew the issue of entitlement to a compensable initial rating for hearing loss, left ear.

2.  During his July 2016 Board hearing, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  The probative evidence is at least at relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.

4.  Throughout the relevant rating period, the Veteran's migraine/tension headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a compensable initial rating for hearing loss, left ear, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).

4.  The criteria for entitlement to a rating of 50 percent, and no higher, for migraine/tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Veteran perfected an appeal as to the issues of entitlement to a compensable initial rating for hearing loss, left ear, and entitlement to an initial rating in excess of 10 percent for tinnitus.

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2015).

At his July 2016 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to a compensable initial rating for hearing loss, left ear, and entitlement to an initial rating in excess of 10 percent for tinnitus.  This request was made on the record during the July 2016 Board hearing.  Accordingly, there remain no allegations of error of fact or law for appellate consideration with respect to those issues.  As the Board consequently does not have jurisdiction to review the issues, they are dismissed.

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to the issue of entitlement to service connection for obstructive sleep apnea is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the appeal for an increased rating for migraine/tension headaches, VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified, relevant private treatment records, as well as lay statements from the Veteran, have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination as to his service-connected headaches in February 2011.  The examiner considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include statements as to the likely effect the disability has on the Veteran's economic adaptability and ability to work.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected headaches have increased in severity since the February 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  Moreover, the Board notes that the relevant criteria rate the Veteran's service-connected headaches based on the nature, frequency, and severity of the headaches, as well as the headaches' effect on the Veteran's economic adaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran is competent to report such factors, and has done so since the February 2011 VA examination, to include at the July 2016 Board hearing.  As such, the Board finds that the examination of record, along with the other medical records and the Veteran's competent lay statements, are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected headaches.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeals decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for Obstructive Sleep Apnea

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  This may be accomplished by affirmatively showing inception during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

The Veteran contends that he has obstructive sleep apnea that had its onset during his active service.  Specifically, he contends that, although the condition was not formally diagnosed until after his separation from active service, it first manifested during his active service in the form of snoring and other sleep difficulties.  See, e.g., July 2016 Board hearing transcript.

A review of the medical evidence of record reveals that the Veteran underwent a sleep study in March 2004, approximately four months after his separation from active service, during which the Veteran had moderate snoring and generated a total apnea hypopnea index of 16.3.  The attending physician, S. Fleishman, M.D., diagnosed the Veteran with mild obstructive sleep apnea syndrome and recommended scheduling CPAP titration.  The VA treatment records reflect that the Veteran has used a CPAP to control his obstructive sleep apnea throughout the appeal period.  Accordingly, there is evidence of a current disability of obstructive sleep apnea, which the Veteran treats with a CPAP.

As to an in-service incurrence of the disability, in addition to the Veteran's statements attesting to an in-service onset, the record includes statements from the Veteran's wife, dated in October 2010 and January 2011.  The record also includes marriage certificates reflecting that the Veteran and his wife married in March 2002, during the Veteran's active service.  In her October 2010 statement, the Veteran's wife reports that the Veteran does not rest well, stops breathing while he sleeps, and wakes up with loud snoring and deep breathing.  According to the statement, the issues have been a problem "for quite a while".  In her January 2011 statement, she reports the same symptoms, and adds that the Veteran has had sleep problems since before they were married in March 2002.

The Veteran and his wife are competent to report symptoms such as snoring and other sleep difficulties currently and during the Veteran's active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds them credible in that regard as there is nothing in the record that impugns their reports.  However, they are not considered competent to medically attribute such symptoms to any particular disability, such as obstructive sleep apnea, because such is a complicated medical issue that requires medical knowledge and expertise the Veteran and his wife have not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, to determine whether the snoring and other sleep difficulties the Veteran had during service were attributable to as-yet undiagnosed obstructive sleep apnea, the Board turns to the competent medical opinion evidence of record.

Dr. Fleishman, the physician who interpreted the Veteran's March 2004 sleep study and diagnosed the Veteran with obstructive sleep apnea provided statements dated in May 2009 and January 2011.  In the May 2009 statement, Dr. Fleishman notes the Veteran's reported 15-year history of snoring and apneas.  He also references the March 2004 sleep study and the resulting diagnosis of obstructive sleep apnea.  Dr. Fleishman then concludes "Based on [the Veteran's] history of snoring and the fact that his weight has not significantly changed from the time he left the military, I think it is highly likely he had obstructive sleep apnea syndrome when he was in the military which was just prior to him getting assessed for sleep apnea in 2004."  In his January 2011 statement, Dr. Fleishman again summarizes the Veteran's history regarding obstructive sleep apnea and repeats his conclusion that it is highly likely that the Veteran had obstructive sleep apnea when he was in the military.

Although there is no indication that Dr. Fleishman had an opportunity to review the record, he did take an accurate medical history from the Veteran.  In addition, his statements are based on an in-person interview and examination of the Veteran.  Furthermore, the Board notes that Dr. Fleishman is a diplomate of the American Board of Sleep Medicine, and therefore has particular expertise in the field of sleep medicine.  For these reasons, the Board affords great probative weight to Dr. Fleishman's statements attributing the in-service snoring and other sleep difficulties to obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no contrary medical opinions of record.

In summary, the Veteran and his wife have presented competent and credible evidence as to the Veteran's in-service symptoms of snoring and other sleeping difficulties.  Dr. Fleishman has presented greatly probative medical opinion evidence supporting the Veteran's contentions that his in-service snoring and other sleeping difficulties were symptoms of obstructive sleep apnea, which was only later diagnosed in the March 2004 sleep study.  There are no contrary medical opinions of record.  Accordingly, the Board finds that the probative evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the obstructive sleep apnea must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Migraine/Tension Headaches

The Veteran seeks a rating in excess of 30 percent for migraine/tension headaches.  The Veteran's increased rating claim was received on October 20, 2010.  See VA Form 21-4138, Statement in Support of Claim, received in October 2010.  Therefore, the relevant rating period is from October 20, 2009, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's migraine/tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Relevant to the decision made herein, under Diagnostic Code 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."

In addition, regarding the criteria for a schedular 50 percent rating under Diagnostic Code 8100, the term "productive of" can be read as meaning "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  The term "inadaptability" is not defined in title 38 of the Code of Federal Regulations.  Furthermore, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work to qualify for a 50 percent rating.  See id. at 446.  Therefore, the phrase "severe economic inadaptability" does not mean a complete inability to work.

Finally, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Diagnostic Code 8100 does not explicitly contemplate the ameliorative effects of medication on service-connected headaches.

Turning to the relevant evidence of record, the VA treatment records reflect that the Veteran is treated for frequent, chronic migraine headaches.  In May 2009, he reported headaches one to two times per week, with each lasting between 4 and 24 hours.  The headaches create an icepick-like pain, are precipitated by stress and fatigue, and are accompanied by nausea, vomiting, and photophobia.  He has reported to the emergency department on a number of occasions due to the headaches.  He continues to be prescribed medications for his headaches.

In a statement received in October 2010, the Veteran reports that his migraine headaches sometimes start from stress or fatigue.  When they start, he usually feels nauseated and sees bright spots.  The headaches produce an icepick-like pain in his forehead that travels along the left side of his head.  When he has a migraine headache, he has to lie down in a dark and quiet room.  He has had as many as one to three migraine headaches per week, with each lasting between 4 and 24 hours.  When he has a migraine headache at work, his co-workers will cover for him and allow him to relax in a quiet dark room.  He has missed work due to migraine headaches.

At the February 2011 VA examination, the Veteran reported that his headaches feel like someone is sticking an icepick into his forehead.  When the headaches occur, he has to stay in bed and is unable to do anything.  He has one to three headaches per week, and each lasts for 24 hours.  The headaches include nausea and photophobia.  The Veteran also reported that he had missed work due to the headaches such that he had exhausted his sick leave.  The examiner noted, "Claimant states he works as a security guard; difficult to understand how he performs this function if having to use a cane and not be able to work during the time he has frequent migraines.  The effect of the condition(s) on the claimant's usual occupation is that he has to lie down when having a migraine while working as a security guard and call his supervisor.  The effect of the condition(s) on the claimant's daily activity is unable to do any work around the house when he is having a migraine."

At the July 2016 Board hearing, the Veteran testified that he has two migraine headaches per week, with each headache lasting from 4 to 24 hours "or even longer."  The pain is excruciating and prevents him from doing anything other than lying by himself in a quiet, dark room.  His doctors have provided medications for the headaches, and the medication helps, particularly if he can take the medicine at the onset of a headache.  His headache symptoms include vomiting and fatigue.  He has had headaches at work.  When that happens, his supervisor allows him to go to a quiet room, take his medicine, and wait for the headache to subside.  However, if the headache occurs late in his shift, he has to leave work.

The Veteran is competent to report headaches and accompanying symptoms such as nausea, vomiting, fatigue, and photophobia.  See Layno, 6 Vet. App. at 469.  The Board also finds him credible in this regard as there has nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  As there is no evidence contrary to the Veteran's reports as to the nature, severity, and frequency of his headaches and the effects they have on his ability to work, the Board accepts his statements as probative evidence.  As such, the Board finds that the record reflects that the Veteran has one to three headaches per week; that the headaches are manifested by pain, nausea, photophobia, and fatigue; and that the headaches require the Veteran to rest in a quiet dark room.

To be entitled to a 50 percent rating under Diagnostic Code 8100, the Veteran must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the Veteran's headaches are prostrating because they require him to lie down in a quiet, dark room.  In other words, they result in extreme exhaustion or powerlessness, and prevent him from performing work or activities of daily living.

The Board also finds that the Veteran's headaches occur "very frequently."  In reaching this conclusion, the Board references the criteria for a 30 percent rating under Diagnostic Code 8100.  As noted above, a 30 percent rating is assigned when a Veteran has characteristic prostrating attacks an average of once a month over several months.  In this case the Veteran has had at least one, and as many as three, headaches per week throughout the rating period.  This is significantly more frequent than the average of one per month required for a 30 percent rating.  Given the significant difference between what the Veteran experiences and what is required for a 30 percent rating, the Board finds that the 50 percent rating criteria are more closely met in terms of frequency.  See 38 C.F.R. § 4.7.  As such, his headaches occur "very frequently."

The Board further finds that the Veteran's headaches are productive of severe economic inadaptability.  In so finding, the Board acknowledges that the Veteran has worked fulltime throughout most of the relevant rating period.  However, a Veteran need not be totally unemployable for the headaches to be productive of severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. at 446.  Moreover, the Veteran has indicated that, when he has a headache at work, he must stop performing work activities, take his medications, and remain in a quiet dark room until his medications take effect.  See July 2016 Board hearing transcript.  In essence, he cannot perform work when he has a headache without the use of medications.  As noted above, the Board may not consider the ameliorative effect of medications on headaches in rating a disability under Diagnostic Code 8100.   See Jones, 26 Vet. App. at 63.  In this case, when the Board disregards the ameliorative effects of the Veteran's headache medications, it must conclude that the Veteran's headaches necessitate a complete stoppage of work.  This conclusion is consistent with the February 2011 VA examiner's observation that it is "difficult to understand how he performs [as a security guard] if . . . not be[ing] able to work during the time he has frequent migraines."  Given that the migraines lead to a complete stoppage of work, the Board finds that they are productive of severe economic inadaptability.

In summary, the record reflects that, throughout the relevant rating period, the Veteran's migraine/tension headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board therefore finds that the criteria for a rating of 50 percent for migraine/tension headaches were met throughout the rating period.  A 50 percent rating is the highest schedular rating available under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, a schedular rating in excess of 50 percent may not be awarded.

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine/tension headaches with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's headaches are productive of pain, nausea, photophobia, and fatigue.  The symptoms cause difficulty in performing work tasks and in performing activities of daily living.  Such symptoms and functional difficulties are expressly considered as part of the Veteran's schedular 50 percent rating under Diagnostic Code 8100, which is assigned based on very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As noted above, "prostrating" is defined as "extreme exhaustion or powerlessness."  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

The appeal for entitlement to a compensable initial rating for hearing loss, left ear, is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to a rating of 50 percent, and no higher, for migraine/tension headaches is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


